Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Regarding 35 USC § 102/103.
Applicant argues:
A. The proposed combination fails to arrive at commanding a physical device to perform  an operation in response to a predetermined movement of a virtual object in the real- world environment. 
Hill in view of Yang fails to teach "transmitting, with the transceiver, a first command to the first controller in response to a first predetermined movement of the first virtual object in the real-world environment, the first command being configured to cause the first controller to control the first electronic actuator to perform the first operation of the first physical device." 
Particularly, Hill discloses that the graphical elements may include selectable control elements for controlling the controller device 103D and the lamp 104D (Hill at par. 0063). The user device 102 is configured to process a command upon the selection of one or more selectable control elements 306 (par. 0063). In one example, the selectable control elements can be used to turn the lamp on or off and change the brightness of the lamp (par. 0063). 
Applicant argues:
  i. Hill does not teach commanding the lamp 104D to perform an operation in  response to a predetermined movement of any virtual object in a real-world  environment. 
Hill discloses receiving an input from a user 101 indicating the selection of a selectable control element (par. 0109). However, Hill does not teach moving the selectable control elements in the real-world environment based on this received input. Moreover, the Office points to paragraph [0160], which describes an embodiment in which a touchscreen 942 supports various touch gestures, including a pan gesture, a flick gesture, and a pinch and stretch gesture (Hill at par. 0160, Office Action at pg. 4). However, Hill clearly does not describe that any of these touch gestures cause the selectable control elements (or any other virtual elements) to move in the real- world environment. Accordingly, Hill does not teach moving any virtual object in the real-world environment. Thus, Hill also does not teach commanding the lamp 104D to perform an operation in response to a predetermined movement of any virtual object in the real-world environment.  
Examiner replies that:
Applicants arguments are not found persuasive. Applicant argues Hill in view of Yang fails to teach “in response to a first predetermined movement of the first virtual object in the real-world environment”. Hill includes selectable control elements, for example viewing a light switch then providing input (Hill [0084] light switches, the user device 102 can display renderings of each switch or enable a real-world view of each switch. The user device 102 can then control each switch by an input caused by the user.) as such there is a press of a virtual object or toggle of a virtual object to perform a command. Further the claim is rejected by Hill in view of Yang, where Yang discusses in further detail switches that are moved (Yang C8 L1-20). Thus, the rejection is based upon a combination of prior art teachings and not a solitary reference.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues:
ii. Yang does not teach commanding a physical device to perform an operation in  response to a predetermined movement of any virtual object in a real-world  environment. 
Yang discloses a motion-capture system 100 for capturing images and controlling a machine based on motions relative to a virtual control construct (Yang at col. 14, ln. 30-39). FIGS. 7, 9, and 10 show examples of rendered 3D virtual items 716, 718, 720, 916, 920, 924, 1010, 1014, or 1016 that are superimposed in the real world physical environments (col. 36, In. 23-26 & 52-54). Free-space gestures allow a user to manipulate the virtual objects superimposed  in the real world space (col. 36, In. 1-2). In one example, the user can move his or her hand underneath a virtual object to scoop it up in the palm of their hand and move the virtual object from one location to another (col. 39, In. 3-6). However, Yang clearly does not teach commanding a physical device to perform an operation in response to a predetermined movement of any of the virtual items 716, 718, 720, 916, 920, 924, 1010, 1014, or 1016.  iii. It would not be obvious to command the lamp 104D to perform an operation in  response to a predetermined movement of any virtual object in a real-world  environment. 
Even if the system of Hill was modified to incorporate the free-space gesture controls of Yang to move virtual elements from one location to another, the proposed combination of Hill and Yang does not provide any teaching or suggestion to command the lamp 104D (or any other physical device) to perform an operation in response to a predetermined movement of a virtual object in the real-world environment. Instead, Hill only teaches selecting the selectable control elements to turn the lamp on or off and change the brightness of the lamp (par. 0063). 
Examiner replies that:
Applicants arguments are not found persuasive. Hill was cited to teach the physical device moment, not Yang. Applicant further argues the combination does not provide a teaching to command the lamp to perform an operation in response to the movement of a virtual object. Hill provides a virtual interface for controlling physical 
Allowable Subject Matter
Claims 10-15, 17-21 allowed.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill U.S. Patent/PG Publication 20160313902 in view of Yang U.S. Patent/PG Publication 10281987.	
Regarding claim 1:
 A method for providing an augmented reality storytelling experience, the method comprising: (Hill Abstract Technologies described herein provide a mixed environment display of attached control elements.).
 wirelessly pairing a transceiver of an augmented reality device with a first controller, the first controller being incorporated with a first physical device in a real- world environment (Hill [0037] The user device 102, controller devices 103, servers 110 and/or any other computer can be interconnected through one or more local and/or wide area networks, such as the network 150. In addition, the computing devices can communicate using any technology, such as BLUETOOTH, WIFI, WIFI DIRECT, NFC or any other suitable technology, which may include light-based, wired, or wireless technologies. It should be appreciated that many more types of connections may be utilized than described herein. )
and configured to control a first electronic actuator of the first physical device to perform a first operation of the first physical device (Hill [0044] An individual controller device 103 can also include a control component 122 for interacting with one or more objects 104. A control component 122, for example, can include electrical relays for controlling power to one or more objects 104, actuators for controlling the movement of one or more objects 104 or components of an object 104, and/or any type of device enabling the control of, or communication with, an object 104. An individual controller device 103 can also include a sensor 120. A sensor 120, for example, can include a camera, a touch sensor, a proximity sensor, a death field camera, or any other type of input device for generating status data 114 related to an object 104 and/or one or more controller devices 103.).
 displaying, on a display screen of the augmented reality device, a first graphical user interface including a first virtual object superimposed on images of the real-world environment (Hill [0062] FIG. 3B shows one example view 300' that can be displayed to the user 101 when the first lamp 104D is selected. As shown, in response to the selection, the user device 102 can cause the display of one or more graphical elements along with the real-world view of the first lamp 104D. In this example, a first graphical element 303A indicates a status of the first lamp 104D. Specifically, the first graphical element 303A, by the use of rendered lines and a circle, indicates that the first lamp 104D is turned on.).
 updating, based on user inputs received via a user interface of the augmented reality device, the first graphical user interface to move the first virtual object around the real-world environment (Hill [0109] Next, at operation 609, the device module 111 can receive a selection of a control element. For example, as described above and shown in at least in FIGS. 3C, 4C, and 5C, a user device 102 can receive an input from a user 101 indicating the selection of a selectable control element.)(Hill [0160] In some configurations, the touchscreen 942 supports a pan gesture in which a user places a finger on the touchscreen 942 and maintains contact with the touchscreen 942 while moving the finger on the touchscreen 942. The pan gesture may be used for various reasons including, but not limited to, moving through screens, images, or menus at a controlled rate. Multiple finger pan gestures are also contemplated. In some configurations, the touchscreen 942 supports a flick gesture in which a user swipes a finger in the direction the user wants the screen to move. The flick gesture may be used for various reasons including, but not limited to, scrolling horizontally or vertically through menus or pages. In some configurations, the touchscreen 942 supports a pinch and stretch gesture in which a user makes a pinching motion with two fingers (e.g., thumb and forefinger) on the touchscreen 942 or moves the two fingers apart. The pinch and stretch gesture may be used for various reasons including, but not limited to, zooming gradually in or out of a website, map, or picture.).
 and transmitting, with the transceiver, a first command to the first controller in response to a first predetermined movement of the first virtual object in the real-world environment, the first command being configured to cause the first controller to control the first electronic actuator to perform the first operation of the first physical device (Hill [0063] In addition, based on the control data, the second graphical element 303B can include one or more selectable control elements 306 for controlling the first lamp 104D and/or the fourth controller device 103D. The user device 102 is configured to process a command upon the selection of one or more selectable control elements 306. In this example, the selectable control elements can be used to turn the lamp on or off and change the brightness of the lamp.)
Hill does not expressly disclose moving the virtual object. In a related field of endeavor, Yang teaches:
updating, based on user inputs received via a user interface of the augmented reality device, the first graphical user interface to move the first virtual object around the real-world environment (Yang C8 L1-20 In some implementations, an interface element or control such as a widget, toggle, cursor, sliders, scroll bars, virtual joysticks, and oppositional buttons (up/down, left/right, plus/minus, next/previous, etc.) can be operated in at least two modes: a tentative selection mode in which it merely indicates a position on the screen, typically without otherwise affecting the screen content; and one or more actuation modes, which allow the user to manipulate and/or activate the screen content. In the actuation mode, the user can, for example, drag graphical user-interface elements (such as icons representing files or applications, controls such as scroll bars, or displayed objects) across the screen, or draw or write on a virtual canvas. Further, transient operation in the actuation mode can be interpreted as a click event. Thus, operation in the actuation mode generally corresponds to, or emulates, touching a touch screen or touch pad, or controlling a mouse with a mouse button held down.)(Yang C32 L20-46 In one implementation, the virtual control (e.g., a button 358, a rotatable knob 368, or a movable slider 366) that is closest, for example, to the virtual touch on the display screen 342 (in this case, the pressable button 358) can tentatively selected) since sliders, cursors, toggles and joysticks are virtual interface objects that are moved around.
Therefore, it would have been obvious before the effective filing date of the claimed invention to use movable virtual interface objects as taught by Yang. The rationale for doing so would have been that it is a simple substitution of interface control types, where Hill teaches buttons that are pressed, and Yang teaches interface elements that functionally perform the same input but with movement (such as toggle), where the end result is a gui input from the user. Therefore it would have been obvious to combine Yang with Hill to obtain the invention.
Regarding claim 2:
 The method of claim 1, has all of its limitations taught by Hill in view of Yang. Hill further teaches  further comprising: 
 configuring, based on user inputs received via a second graphical user interface, the augmented reality device to transmit the first command the first controller in response to the first predetermined movement, the user inputs (i) selecting the first virtual object -41-68962-02 (1743-0274) that is to trigger the transmitting of the first command, (ii) selecting the first physical device to which the first command is to be sent, and (iii) selecting the first operation of the first physical device to be performed in response to the first command (Hill [0042] The local memory 180 of the controller device 103 can also store control data 115, which can define code, commands, or instructions that can be executed by a controller device 103. In some configurations, the control data 115 may include commands, code, object code, scripts, a compiled program, an interpreted program, or any other executable set of instructions that can be executed and/or interpreted by a computing device, such as one of the controller devices 103, to perform one or more tasks. The control data 115 can also define communication interfaces, such as an Application Programming Interface (API). As can be appreciated, such data can enable a remote computer to send command data (also referred to as "input command" data), to the individual controller device 103 by the use of the API.) since for the Hill system to work, it is necessarily programmed.
Regarding claim 3:
 The method of claim 1, has all of its limitations taught by Hill in view of Yang. Hill further teaches  further comprising: 
 updating, in response to the first predetermined movement of the first virtual object, the first graphical user interface to animate the first virtual object to perform a first action (Hill Fig 4B-4C: pressing button generates dashed border) since the button press has an animation in the form of an identifier around the button.

updating, in response to the first predetermined movement of the first virtual object, the first graphical user interface to animate the first virtual object to perform a first action  (Yang C33 L34-60 FIG. 4A depicts a user-interface control displayed on a screen manipulated 400A by a single object in accordance with an implementation of the technology disclosed. In some implementations, the selection of the displayed controls is "locked in" and the control is actuated upon detection of a particular recognizable motion of the object. (Note that while a control is "activated" when it is locked in, i.e., put in an active state in which it can be operated via subsequent movements of the object, it is "actuated" when it is actually operated. Thus, a control cannot be actuated before its activation.) Referring to FIG. 4A, the object 402 can first move the displayed cursor 414 to a location proximate to a displayed virtual control of interest (e.g., a toggle switch) 434, thereby temporarily selecting it. The object 402 then performs a distinct action to lock in the selection and actuate the control 434 in accordance with its function. For example, a user's finger can first hover over a toggle switch control 434 to tentatively select the control; a subsequent finger swipe can then be used to move the switch. Similarly, the finger can first perform a touch gesture to select a button control and then perform a second swipe gesture 432 to indicate a pressing of the button. This approach thus provides the user with a means to accurately select and operate the virtual controls 434 in real time without touching the display 416.) since the image is updating, which is an animation.
Therefore, it would have been obvious before the effective filing date of the claimed invention to use animation as taught by Yang. The motivation for doing so would have been to make the virtual object mimic a real object with movement and multiple states. Therefore it would have been obvious to combine Yang with Hill to obtain the invention.
Regarding claim 4:
 The method of claim 1, has all of its limitations taught by Hill in view of Yang. Yang further teaches  wherein the first predetermined movement of the first virtual object is a movement of the first virtual object to a predetermined area in the real-world environment relative to the first physical device (Yang C8 L1-20 In some implementations, an interface element or control such as a widget, toggle, cursor, sliders, scroll bars, virtual joysticks, and oppositional buttons (up/down, left/right, plus/minus, next/previous, etc.) can be operated in at least two modes: a tentative selection mode in which it merely indicates a position on the screen, typically without otherwise affecting the screen content; and one or more actuation modes, which allow the user to manipulate and/or activate the screen content. In the actuation mode, the user can, for example, drag graphical user-interface elements (such as icons representing files or applications, controls such as scroll bars, or displayed objects) across the screen, or draw or write on a virtual canvas. Further, transient operation in the actuation mode can be interpreted as a click event. Thus, operation in the actuation mode generally corresponds to, or emulates, touching a touch screen or touch pad, or controlling a mouse with a mouse button held down.)(Yang C32 L20-46 In one implementation, the virtual control (e.g., a button 358, a rotatable knob 368, or a movable slider 366) that is closest, for example, to the virtual touch on the display screen 342 (in this case, the pressable button 358) can tentatively selected) since sliders, cursors, toggles and joysticks are virtual interface objects that are moved around, and they are at a predetermined area next to the physical device and the interface objects such as sliders have predetermined areas in relation to the gui and physical device.
Regarding claim 5:
 The method of claim 1, has all of its limitations taught by Hill in view of Yang. Hill further teaches  further comprising: 
 displaying, in the first graphical user interface on the display screen, a second virtual object superimposed on the images of the real-world environment and updating, in response to a second predetermined movement of the first virtual object in the real-world environment, the first graphical user interface to animate the second virtual object to perform a second action (Hill [0062] FIG. 3B shows one example view 300' that can be displayed to the user 101 when the first lamp 104D is selected. As shown, in response to the selection, the user device 102 can cause the display of one or more graphical elements along with the real-world view of the first lamp 104D. In this example, a first graphical element 303A indicates a status of the first lamp 104D. Specifically, the first graphical element 303A, by the use of rendered lines and a circle, indicates that the first lamp 104D is turned on.) since, for example, 306 button provides on/off, and 303A is a second virtual object that is modified.
Regarding claim 9:
 The method of claim 1, has all of its limitations taught by Hill in view of Yang. Hill further teaches  wherein the first physical device is constructed by the user using a predefined set of components including the first electronic actuator (Hill [0007] The second computing device can be, for example, configured to control an object, such as an appliance, lamp, garage door opener, or any other item that can be controlled or affected by a device or component.)(Hill [0035] A controller device 103 can operate as a stand-alone device, or a controller device 103 can operate in conjunction with other computers, such as the one or more servers 110 or other controller devices 103. In some configurations, the controller device 103 can be a portable, single-board computer having one or more components for controlling other devices and/or objects. One example of a commercially available controller device 103 is referred to as the RASPBERRY PI. Other examples include the PHOTON (Wi-Fi) and the ELECTRON (2G/3G cellular) produced by PARTICLE.IO. It can be appreciated that the controller device 103 can also be in the form of a personal computer or any other computing device having components for providing communication to a network and components for interacting with one or more objects.) since all devices are necessarily constructed and may have been constructed by the user.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill U.S. Patent/PG Publication 20160313902 in view of Yang U.S. Patent/PG Publication 10281987 and Melchner U.S. Patent/PG Publication 20160342318.	
Regarding claim 8:
 The method of claim 1, has all of its limitations taught by Hill in view of Yang. Hill further teaches  further comprising: 
 generating, based on user inputs received via a   and downloading the program instructions to the first controller controller (Hill [0042] The local memory 180 of the controller device 103 can also store control data 115, which can define code, commands, or instructions that can be executed by a controller device 103. In some configurations, the control data 115 may include commands, code, object code, scripts, a compiled program, an interpreted program, or any other executable set of instructions that can be executed and/or interpreted by a computing device, such as one of the controller devices 103, to perform one or more tasks. The control data 115 can also define communication interfaces, such as an Application Programming Interface (API). As can be appreciated, such data can enable a remote computer to send command data (also referred to as "input command" data), to the individual controller device 103 by the use of the API. ).
Hill does not expressly disclose  visual programming. In a related field of endeavor, Melchner teaches:
generating, based on user inputs received via a visual programing environment (Melchner    [0003] Historically, the development of any software applications required trained and experienced software programmers to design data structures and write program code. This meant that extensive knowledge of the complexities of one or more programming languages was usually required. In recent years, however, with the introduction of windows-based operating systems and the move toward visual based user interfaces, significant progress has been made in developing visual programming tools which have made the task of designing and building applications much easier and more accessible to a wider range of people. Visual logic programming focuses on the visual user interface. With visual programming tools, the user is provided with a palette of visual objects that represent commonly required functionality. The user develops an application simply by creating objects on the screen and by moving those around using clickable and drag-and-drop techniques. The visual logic programming tool takes care of writing or adding the underlying code that is required to implement the functionality of the various objects that have been added to the screen. Thus, the process of writing large segments of code is taken over by the visual logic programming tool.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to use visual programming as taught by Melchner. The motivation for doing so would have been to provide easier programming (Melchner [0003]). Therefore it would have been obvious to combine Melchner with Hill to obtain the invention.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616